UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7767


WILLIE JOE STURKEY,

                Plaintiff - Appellant,

          v.

DIRECTOR OF SCDC; J. GASTON; LIEUTENANT BOUY,        in   their
individual capacity, in their official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-03451-RMG)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Joe Sturkey, Appellant Pro Se.      Hugh Willcox Buyck,
Gordon Wade Cooper, BUYCK, SANDERS & SIMMONS, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie   Joe    Sturkey   appeals     the    district       court’s    order

accepting in part the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have    reviewed      the    record    and   find       no     reversible    error.

Accordingly, we deny his motions to appoint counsel and affirm

for the reasons stated by the district court.                     See Sturkey v.

Dir. of SCDC, No. 2:13-cv-03451-RMG (D.S.C. Nov. 17, 2014).                      We

dispense    with      oral   argument    because        the    facts   and    legal

contentions     are   adequately      presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2